Exhibit23.2 Consent of Independent Registered Public Accounting Firm. We consent to the reference to our firm under the caption “Experts” in Amendment No. 1 to theRegistration Statement (Form S-1 No. 333-175861 ) and related Prospectus of TearLab Corporation, for the registration of 7,692,308 shares of TearLab Corporation’s common stock and to the incorporation by reference therein of our report dated March29, 2011, with respect to the consolidated financial statements and schedule of TearLab Corporation, included in its Annual Report (Form 10-K) for the year ended December31, 2010, filed with the Securities and Exchange Commission. August 11, 2011 San Diego, California /s/ Ernst& Young LLP
